VALENTINE, J.:
I concur with my brethren in reversing the order of the court below, sustaining the motion to dissolve the attachment; but I do not concur in overturning the decision of the court below, holding that the defendant N. Stetter was not a non-resident of the state of Kansas. A *106preponderance of the evidence introduced on the hearing of the motion showed that the defendant was a resident of Kansas and of the city of Atchison, and the court below so found and so decided; and all presumptions, if we must resort to presumptions, are in favor of the correctness of the decision of the court below. The defendant testified positively that he was a resident of Atchison, Kansas, and the testimony of several of the other witnesses tended to corroborate his testimony. It is true that all this evidence may be false, but we have no means of knowing that it is false. None of the witnesses were directly impeached, and from anything appearing in the case, they may have all testified to the exact truth upon this subject. That is, from the facts proved it is not improbable, but it is reasonable and probable, that the defendant was a resident of the city of Atchison, Kansas. All his business was carried on in Kansas, and all his property, except a little household furniture, was also in Kansas. His principal business was carried on in Atchison, but he also carried on business in Emporia and in Newton; and he did not carry on any business anywhere else in the world. From sometime in April, 1878, up to about the first of October, 1879, he lived continuously in Atchison. He then went back to New York city, his former home, with the intention, as he says, to make a short visit, and then to return to Kansas. He had no intention, as he claims and testifies, to remain long away from Kansas; and he did in fact return to Kansas and to Atchison, about December 27, 1879, where he was still living when this motion was heard and decided by the court below, which was' May 20, 1880. He lived with his son, Max N. Stetter, in Atchison. But it is said that his family remained in New York city, his former home. This is true; but his family consisted of only a wife, who was 82 years of age, and very feeble and frail, and an unmarried daughter (his only unmarried child), who remained with her mother, evidently to take care of her. His wife and daughter lived in a rented house or in a part of a rented house in New York city, and he supported them there, al*107though he says that he intended to remove them to Kansas whenever his wife became able (if she ever should) to endure the journey. There are some other facts tending to prove and disprove the defendant’s residence in Kansas, but I do not think that it is necessary to state them. I think that the preponderance of the evidence proves that the defendant was a resident of Kansas at the time the attachment in this case was issued and the court below found that he was; and we should not indulge too readily in presumptions for the purpose of overturning the findings and decisions of the court below. ■ •
The term “residence” is defined by subdivisions 23 and 24 of section 1 of chapter 104 of the general statutes, (Comp. Laws of 1879, p. 920.)